DETAILED ACTION
THE FINALITY OF THE LAST OFFICE ACTION IS HEREBY VACATED.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Final Rejection, received 8-24-2021, is acknowledged.  Claims 1, 17, 18, 30, 57, and 61 have been amended.  Claim 16 has been canceled.
Claims 1, 6, 8, 10, 15, 17, 18, 21, 22, 26, 28, 30, 31, 34, 36, 38, 57, 61, and 62 are pending and under consideration.
Rejections/Objections Withdrawn or Moot
The objection to claim 16 because it depends from a rejected claim, is moot in light of the cancelation of the claim.
The rejection of claim 61 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for source and type of sample of said "corresponding control sample", is withdrawn in light of the claim amendment.
The rejection of claims 30, 31, and 34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for how "separating the MtLDL/first antibody complex from free unbound antigens in the test sample" is carried out, is withdrawn in light of the claim amendments.
The rejection of claim 57 under 35 U.S.C. 102(a)(1) as being anticipated by Cell Biolabs, Inc. (Product Manual for Human ApoB ELISA kit, 2015), is withdrawn.
The rejection of claims 1, 10, 28, and 62 under 35 U.S.C. 103 as being unpatentable over Deniz et al. (ClinicalBiochemistry, 40:162-166, 2007) in view of Cell Biolabs, Inc. (Product Manual for Human ApoB ELISA kit, 2015), is withdrawn.
The objection to claims 6, 8, 15, 17, 18, 21, 22, 26, 36, and 38 because they depend from rejected claims, is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 30, 31, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
	The claims are drawn to a method "for detecting a level" of Mycobacteria modified Low Density Lipoprotein (MtLDL) in a test sample from a subject.
	The claims only recite contacting MtLDL with antibodies to detect binding of MtLDL.
	The omitted steps are:  detecting a "level" of Mycobacteria modified Low Density Lipoprotein in said sample.
Conclusion
Claims 30, 31, and 34 are not allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.

	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        September 19, 2021